Case 0:20-cv-61716-RAR Document 23 Entered on FLSD Docket 05/19/2021 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                        www.flsd.uscourts.gov


  STATE JOINT STOCK HOLDING                                       Case No.: 20-CV-61716-RAR
  COMPANY ARTEM,

                  Claimant,

  v.

  GRAY FOX AVIATION AND LOGISTICS, INC.
  d/b/a GRAY FOX LOGISTICS,

              Respondent.
  ______________________________________/

  EX PARTE MOTION FOR ISSUANCE OF WRITS OF EXECUTION AND INCORPORATED
                          MEMORANDUM OF LAW

           Pursuant to Rule 69 of the Federal Rules of Civil Procedure, Judgment Creditor State Joint Stock

  Holding Company Artem (“Artem” or “Judgment Creditor”) hereby request that the Court issue a Writ

  of Execution in the form attached hereto as Exhibit A against Judgment Debtor Gray Fox Aviation and

  Logistics, Inc. (“Gray Fox”) and as grounds therefore states:

  I.       BRIEF INTRODUCTION

           Artem obtained a final arbitral award against Gray Fox in the aggregate amount of

  $8,401,755.20, plus interest, costs, and expenses incurred by Artem in the arbitral proceedings. See

  Order Granting Petition to Confirm and Enforce Final Arbitral Award, ECF No. 22 (the “Judgment”).

  The Judgment was confirmed pursuant to 9 U.S.C. section 207 by this Court and remains unsatisfied.

  As set forth below, the Judgment Creditor request the Court issue a writ of execution so that the

  Judgment Creditor can enforce the Judgment.




  704227529 v1
Case 0:20-cv-61716-RAR Document 23 Entered on FLSD Docket 05/19/2021 Page 2 of 3




  II.       LEGAL STANDARD

            Pursuant to Federal Rule of Civil Procedure 69,

            [a] money judgment is enforced by a writ of execution, unless the court directs
            otherwise. . . . The procedure on execution - and in proceedings supplementary to and
            in aid of judgment or execution - must accord with the procedure of the state where the
            court is located, but a federal statute governs to the extent it
            applies. Fed. R. Civ. P. 69(a)(1).

  Thus, Florida law governs the procedure on execution, except where a federal statute applies. Artem

  seeks to enforce the Judgment in Broward County, Florida because, on information and belief,

  Judgment Debtor has real and personal property and this Court has jurisdiction. See, e.g., §

  55.204(4)(c), Fla. Stat. (On the duration and continuation of a judgment lien: “The property was

  located in the county in which the sheriff has jurisdiction at the time of delivery of the instruction for

  levy.”)

            Artem is entitled to a writ of execution under Florida law. § 56.09, Fla. Stat. ("On any judgment

  against a corporate judgment debtor, the judgment creditor may have an execution levied on the current

  money as well as on the goods and chattels, lands and tenements of the corporate judgment debtor.”);

  see also § 56.021, Fla. Stat.; § 56.061, Fla. Stat. Additionally, Fla. R. Civ. P. 1.550(a) provides in

  relevant part: “Executions on judgments shall issue during the life of the judgment on the oral request

  of the party entitled to it or that party's attorney without praecipe.” Artem has obtained a money

  judgment against Judgment Debtor, and this Court has that judgment with this Court. DE 1. Artem is

  entitled to collect upon the Judgment by means of a writ of execution. See § 56.09, Fla. Stat.

            WHEREFORE, Artem respectfully requests that the Court grant this Motion for Issuance of

  Writ of Execution and order the issuance of the Writ of Execution in the form attached as Exhibit A.




                                                       2
  704227529 v1
Case 0:20-cv-61716-RAR Document 23 Entered on FLSD Docket 05/19/2021 Page 3 of 3




  Dated: May 19, 2021                                  Respectfully submitted,

                                                       K&L GATES, LLP
                                                       Southeast Financial Center
                                                       200 South Biscayne Boulevard, Suite 3900
                                                       Miami, Florida 33131
                                                       Telephone: 305-539-3300
                                                       Facsimile: 305-358-7095

                                                       By: /s/ Steven R. Weinstein
                                                              Steven R Weinstein
                                                              Florida Bar No. 985848
                                                              steven.weinstein@klgates.com


                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via U.S.

  Mail to the addressees listed below on this 19th day of May, 2021.

  GRAY FOX AVIATION AND LOGISTICS, INC.
  REGISTERED AGENT: JAMES PARENT
  1731 SW 30TH PLACE, FORT LAUDERDALE, FL 33315

                                                              /s/ Steven R. Weinstein
                                                                   Steven R. Weinstein




                                                   3
  704227529 v1
